Citation Nr: 0709989	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  02-13 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the hands and ankles.

2.  Entitlement to service connection for degenerative disc 
disease L2-L3.

3.  Entitlement to service connection for folliculitis.

4.  Entitlement to a higher initial rating for tinea cruris, 
rated as noncompensably disabling from January 20, 2001, to 
February 23, 2001, and 10 percent disabling commencing 
February 23, 2001.

5.  Entitlement to a higher initial rating for bilateral 
plantar fasciitis, rated as noncompensably disabling from 
January 20, 2001, to March 26, 2001, and 10 percent disabling 
commencing March 26, 2001.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1996 to 
January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran testified at a Travel Board hearing before the 
undersigned acting Veterans Law Judge in September 2004.

For reasons explained in the remand section of this decision, 
the claims concerning service connection for degenerative 
disc disease, L2-L3, and folliculitis are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
VA will notify you if further action is required on your 
part.




FINDINGS OF FACT

1.  There is no evidence of degenerative joint disease of the 
hands or ankles or any other disorder of the hands or ankles 
that is related to service.  

2.  The veteran's tinea cruris was asymptomatic for the 
period from January 20, 2001, to February 23, 2001.

3.  The veteran's tinea cruris is manifested by exudation, 
constant itching, and extensive lesions that require the use 
of topical steroids since February 23, 2001.  

4.  The veteran's plantar fasciitis disability was 
asymptomatic for the period from January 20, 2001, to March 
26, 2001.  

5.  The veteran's plantar fasciitis is symptomatic and 
productive of pain on use, but without evidence of any 
associated significant functional impairment.  There has been 
no showing by objective evidence that such disorder is 
manifested by marked deformity (pronation, abduction, etc.), 
indication of swelling on use, or characteristic callosities 
for the period from March 26, 2001 to the present.  


CONCLUSIONS OF LAW

1.  The veteran does not have degenerative joint disease of 
the hands and ankles that is the result of disease or injury 
incurred in or aggravated during service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).

2.  The criteria for a compensable disabling rating for tinea 
cruris for the period from January 20, 2001, and February 23, 
2001, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Code 7806 
(2002).

3.  The criteria for a 30 percent rating for tinea cruris for 
the period commencing February 23, 2001, have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.118, 
Diagnostic Code 7806 (2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2006).

4.  The criteria for a compensable rating for bilateral 
plantar fasciitis for the period from January 20, 2001, to 
March 26, 2001, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5276 (2006).

5.  The criteria for a rating in excess of 10 percent for 
bilateral plantar fasciitis, from March 26, 2001, have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is also required to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The veteran was provided with the notice required by the 
VCAA, with respect to the degenerative joint disease and 
tinea cruris issues, in a letter dated in June 2001.  The 
letter informed him of the evidence required to substantiate 
his claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  The 
letter informed the veteran to submit any pertinent evidence 
he had in his possession. 

The issue regarding plantar fasciitis was not addressed in 
this letter.  The higher rating for this issue did not arise 
until the veteran submitted the pertinent VA treatment 
record.  

The RO issued a second letter in April 2003.  This letter did 
address all three issues on appeal to include service 
connection and entitlement to increased (higher) ratings.  
The veteran's claim was re-adjudicated in June 2003 and May 
2004 and supplemental statements of the case (SSOCs) were 
issued.

The RO also wrote to the veteran in March 2005 with SSOCs 
issued in October 2005 and May 2006.  The Board finds that 
the veteran was provided with the notice required by the 
VCAA.

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e). This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.

The veteran has had all of his treatment from VA sources with 
the exception of one physician.  The records of his VA and 
private treatment have been obtained.  The veteran was 
afforded VA examinations and his case remanded for additional 
development.  This included a recent examination.  The 
veteran testified at a VA Travel Board hearing.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

I.  Background

The veteran served on active duty from November 1996 to 
January 2001.  His service medical records (SMRs) show that 
he was treated on several occasions for a rash on the scrotum 
and in the genital area.  He was treated for tinea cruris in 
June 2000.  The records also show that the veteran was 
treated for complaints of wrist pain during his later 
service.  X-rays were negative.  

The veteran was also treated for complaints of bilateral foot 
pain on a number of occasions.  The veteran underwent medical 
evaluation board (MEB) proceedings in September 2000.  The 
MEB medical report noted that the veteran had been treated 
for complaints of foot pain since October 1997.  He was 
prescribed shoe inserts and given steroid injections to both 
feet at different times over the years.  The physical 
examination report indicated that the veteran had tenderness 
at the calcaneal insertion bilaterally.  There was no 
swelling, discoloration, erythema, or pitting edema.  The 
ranges of motion for dorsiflexion, plantar flexion, eversion, 
and inversion were said to be normal.  The veteran had 2+ 
deep tendon reflexes (DTRs) and 5/5 motor strength 
bilaterally.  The veteran was found to be unfit for duty 
because he could not perform the duties required of his 
military occupational specialty (MOS).  The final diagnosis 
was chronic bilateral plantar fasciitis.

The veteran submitted his claim for disability compensation 
in July 2000.  The claim was done in conjunction with the 
Benefits Delivery at Discharge (BDD) program.  The veteran 
was afforded a VA general medical examination in September 
2000.  The veteran was noted to complain of, inter alia, 
tinea cruris, bilateral carpal tunnel syndrome, bilateral 
ankle pain, bilateral plantar fasciitis, hammer toes of the 
second toes of both feet, and bilateral Achilles tendonitis.  
In regard to his plantar fasciitis, the veteran was not noted 
to be using any orthotics.  He said that his feet bothered 
him constantly.  His pain ran from distressing to 
excruciating discomfort and was a daily occurrence that 
lasted all day.  He said that Hydrocortisone injections 
alleviated flare-ups.  The veteran also reported the swelling 
of groin lesions and itching in the groin.  He had used 
topical medication with good response.

The examiner reported that there was no evidence of tinea 
cruris on examination.  The examiner also reported that x-
rays of both wrists and ankles were normal.  Pain in the 
wrists and pain in the right ankle was noted.  There was no 
pathology to render a diagnosis involving the ankles.  The 
examiner said that the veteran had a flexion deformity of the 
distal interphalangeal (DIP) joint of both second toes.  He 
opined that this was a congenital condition and not a true 
hammer toe condition.  The examiner further stated that there 
was no pathology to support a diagnosis of Achilles 
tendonitis.

In regard to the feet the examiner said that there no signs 
of abnormal weightbearing.  The veteran was not wearing any 
arch supports.  His gait was normal and there was no limited 
function of standing or walking.  The examiner said that the 
veteran had dorsiflexion of 0 to 20 degrees for both ankles.  
There was plantar flexion from 0 to 40 degrees for the right 
ankle and 0 to 45 degrees for the left ankle.  The examiner 
said that he was not able to make a diagnosis of plantar 
fasciitis because there was no diagnostic test to confirm its 
presence.  He noted that the veteran had medical records of a 
history of plantar fasciitis.

The veteran underwent electromyography (EMG) and nerve 
velocity conduction (NCV) studies in November 2000.  He was 
diagnosed with bilateral carpal tunnel syndrome (CTS).  

The veteran was granted service connection for bilateral 
plantar fasciitis by way of a rating decision dated in March 
2001.  He was assigned a noncompensable disability rating.  
The veteran was also granted service connection for bilateral 
CTS.  The veteran was denied service connection for tinea 
cruris as it was not found on the VA examination.  He was 
also denied service connection for bilateral Achilles 
tendonitis and bilateral ankle pain.  The effective date for 
service connection was established as January 20, 2001, the 
day after the veteran's discharge from service.  

The veteran submitted a statement in March 2001 wherein he 
asked to reopen his claim for service connection for 
"dermatitis of the groin."  He noted that he had the 
disorder on a continuous basis and was receiving treatment 
from VA.  He also submitted a claim for service connection 
for degenerative joint disease (DJD) of both hands and both 
ankles in May 2001.

VA records for the period from February to May 2001 and dated 
in October 2001 were associated with the claims folder.  The 
records show that the veteran was seen on February 23, 2001, 
as a new patient.  The entry for that day noted that the 
veteran had deep fissures on his scrotum, and a small amount 
of cream colored exudate with foul odor.  The examiner 
reported that the area was painful to examine.  The veteran 
was seen again with complaints of foot pain on March 26, 
2001.  An entry dated in October 2001 noted that the veteran 
had complaints of foot pain on palpation along the plantar 
medial aspect of each foot.  The examiner also noted the 
presence of round circular macules on both feet and lower 
legs, trunk and arms.  The assessments were plantar fasciitis 
and rule out nummular eczema.  The veteran was to be fitted 
for custom made orthotics and his prescription for 
Prednisone, a steroid, was adjusted.  

The veteran's rating for plantar fasciitis was increased to 
10 percent, effective from March 26, 2001, in November 2001.  
The veteran was granted service connection for tinea cruris 
based on the medical evidence of a rash in the groin.  He was 
awarded a noncompensable rating from January 20, 2001, and a 
10 percent rating effective from February 23, 2001.  Finally, 
the veteran was denied service connection for DJD of the 
hands and ankles as there was no evidence of DJD.  

A review of VA treatment records for the period from February 
2001 to April 2003 reflect that the veteran was treated for 
continued problems with his tinea cruris and evaluated for 
complaints of wrist pain.  The veteran was seen in the 
dermatology clinic in December 2001.  He was noted to have 
scattered eczematous plaques about the arms and trunk with 
marked lichenification of the scrotum.  He was using 
Nystatin/Triamcinolone for his groin area.  The diagnosis was 
severe eczematoid dermatitis.  A January 2002 dermatology 
clinic entry noted that the veteran's eczema had cleared 
completely; however, he was found to have condyloma 
accuminata.  He was to apply a solution to the dime-sized 
area.  He was to stop using his topical steroid.  

The records show additional treatment for various skin 
complaints unrelated to the groin area.  The veteran had 
several lesions in the armpits and on other body areas.  A 
mental health clinic note, dated in February 2003, reported 
that the veteran was in the second semester of a media 
communication and information technology program.  He had to 
drive for an hour to attend classes.  The examiner reported 
that the veteran had not missed any school other than one day 
when he stayed up late. 

The veteran was afforded a VA dermatology examination in May 
2003.  The veteran was noted to treat his symptoms with 
Keflex and Triamcinolone cream (TAC) over the last 12 months.  
The examiner noted that there was hypopigmentation of the 
bilateral inguinal and medial thigh areas.  He said that 
symptoms consisted of papules that became enlarged and then 
fluctuant that would spontaneously erupt and leave a keloid 
scar.  The examiner stated that there was "0" percent of 
exposed skin and 5 percent of total skin involved.  The 
diagnoses were hidradenitis suppurativa and furunculosis.

The veteran was also afforded a VA examination to evaluate 
the status of his plantar fasciitis in May 2003.  The veteran 
had subjective complaints of pain, weakness, stiffness, 
swelling, redness, heat, fatigability, and lack of endurance 
that he said were an 8/10.  He also said that he experienced 
flare-ups that were 10/10 four times a week that would last 
for hours.  The precipitating factors were said to be with 
weightbearing.  His feet would be worse first thing in the 
morning.  The pain would be alleviated by medication and 
rest.  He took Naproxen for his pain.  The veteran said that 
he had to use crutches with his flare-ups.  He did not use 
any corrective inserts or shoes.  The veteran also told the 
examiner that he missed about half of his classes due to his 
feet.  The examiner said that the veteran had a full passive 
and active range of motion bilaterally.  There was pain with 
weightbearing and palpation only.  There was no objective 
evidence of limitation of motion or function due to pain, 
fatigue, weakness, or lack of endurance.  The veteran 
displayed guarding and an antalgic gait.  The examiner said 
that there was scaling consistent with fungal growth 
bilaterally.  The veteran was unable to rise on his toes 
because of pain.  The pertinent diagnosis was bilateral 
plantar fasciitis.

VA treatment records for the period from December 2000 to 
October 2003 show that the veteran was treated on several 
occasions for complaints involving eruptions of the skin.  
However, these occurred in areas outside of the groin.  He 
was also seen on a podiatry consult and had inserts ordered 
in May 2003.  A podiatry clinic note from August 2003 
reported that the veteran was wearing his inserts every other 
day to get used to them.  There was no pain with palpation of 
the plantar fascia.  Minimal edema was noted in the ankles.  
The examiner reported that there was good range of motion of 
the feet and ankles without pain or crepitus.  He was to be 
issued ankle braces.

The veteran reported receiving treatment from a private 
physician at the Scott and White Temple Clinic from 2001 to 
the present in August 2003.  Records for that period were 
requested.  However, the only record provided was from August 
2003.  The veteran was noted to have chronic dermatitis 
involving the scrotal area since 1991.  The physician said 
that, at times, the veteran was unable to walk because of 
acute changes.  The veteran had used topical steroids through 
the years.  More recently he had developed pruritic nodular 
lesions about the arms and legs.  The physician said that the 
veteran had licenification and excoriation as well as acute 
eczematous changes about the scrotum.  The physician also 
said that there was marked atrophic change in the upper inner 
thighs with striae noted.  There were areas of prurigo 
nodularis about the arms and legs.  The physician said that 
the veteran had difficulty walking because of scrotal pain 
and tenderness and opined that he would be at least a 50 
percent disability.  It was noted that overuse of topical 
steroids had produced atrophic changes but the veteran said 
that he needed to use the steroids about the scrotum because 
of constant itching, stinging, and burning.  The diagnoses 
were chronic eczematoid dermatitis of the scrotum as well as 
areas of prurigo nodularis about the arms and legs, and 
atrophic changes of the upper inner t highs secondary to 
topical steroid usage.

The Board notes that the physician identified by the veteran 
is a dermatologist that has treated him at VA facilities for 
his dermatitis since 2001.  Thus the records for the 
treatment appear to be complete based on those found in VA 
medical records and the private records provided in response 
to the records request.

The veteran was examined for his service-connected adjustment 
disorder in January 2004.  He was noted to still be enrolled 
in his education program and was in his last year.  The 
examiner reported that he had seen the veteran's course 
schedule and the veteran had classes scheduled all day, 
Monday through Friday.  He also had three courses that 
required a lot of research work.  There was no mention of the 
veteran missing any of his classes for any reason.

The veteran testified at a Travel Board hearing in September 
2004.  He said that he felt his previous VA examinations had 
been inadequate.  He said that his skin condition covered him 
from head to foot.  He also said that he had been treated for 
wrist pain in service and that was when he was diagnosed with 
CTS.

The veteran's case was remanded for additional development in 
March 2005.

The veteran was afforded a VA dermatology examination in May 
2005.  The veteran was noted to use canphor/menthol and TAC 
over the last year to control his rash and the pruritus.  The 
examiner said that the veteran had itching, hypochromic 
discolored patches, and lichinification from scratching.  
There were no constitutional symptoms.  The examiner stated 
that 100 percent of the perineum and scrotum were involved 
and 1 percent of the total body surface.  The examination 
report noted that colored photographs were ordered but none 
were associated with the claims folder.  The diagnosis was 
eczematous dermatitis of the perineum and scrotum.

The veteran was afforded a VA orthopedic examination in May 
2005.  The veteran complained of pain in his wrists after 
driving for a long time or with use.  He also said that he 
had pain in his ankles and they would swell up.  The examiner 
noted that the veteran pointed to the area of insertion of 
the Achilles tendon and not to the ankles.  The veteran also 
said that he had pain in his arches and heels on standing up 
or after walking for one block.  He said that the pain would 
be 6/10 and relieved by taking a break.  The veteran said 
that there was no decrease in range of motion or joint 
function during flare-ups.  The veteran said that his inserts 
helped with his pain.  The examiner noted that the veteran 
did not use crutches, brace, cane, or corrective shoes.  He 
said that the veteran wore boots without inserts or special 
insoles.  The examiner said that the veteran had a normal 
range of motion for his ankles and feet.  He had a normal 
gait but did have pain in his heels when walking on his 
heels.  

The examiner also reported that the veteran could tip toe 
walk with pain.  There was mild tenderness of the Achilles 
tendons near the muscle.  There was no swelling or 
deformities and no pain on manipulation.  The examiner again 
stated that the veteran did not wear any insert.  There was 
no bowing of the Achilles tendon, no marked deformity, no 
callosities, no pain on range of motion and no extreme 
tenderness or spasm.  X-rays of the right wrist were said to 
be normal.  X-rays of the feet showed bilateral heel spurs, 
as before.  There were also some minor changes of DJD of the 
first metatarsophalangeal (MTP) joint.  The diagnoses were 
bilateral plantar fasciitis, bilateral Achilles tendonitis, 
heel spurs, bilateral CTS, and bilateral wrist strain.  The 
examiner remarked that the veteran's subjective complaints 
were out of proportion to the objective findings for his 
feet.  The examiner also stated that the veteran's SMRs 
showed symptomatic Achilles tendon and plantar fasciitis in 
service.  He said that the veteran's current plantar 
fasciitis was related to that in service.  He added that the 
veteran's Achilles tendonitis was not related to the plantar 
fasciitis.

The examiner provided an addendum to his report in January 
2006.  He stated that the veteran's Achilles tendonitis was 
not related to military service but was related to his body 
mass index and progressive weight gain.  The examiner also 
stated that no DJD of the hands or ankles was found.

Associated with the claims folder are VA treatment records 
for the period from April 2004 to February 2006.  The veteran 
was seen on several occasions for complaints of itching in 
the scrotal area.  He was also treated for a cyst on his 
right inner thigh in August 2004.  He was noted to have 
marked striae of the upper inner thighs in October 2004.  The 
examiner noted that the TAC caused the stretch marks.  The 
veteran had a course of physical therapy for his plantar 
fasciitis in December 2004.  He was noted to be employed as a 
cameraman at a television station in May 2005.  A mental 
health clinic note from December 2005 noted that the veteran 
had completed his education program and was looking to enroll 
in college for the spring semester.  

II.  Analysis

Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case there is no x-ray evidence of DJD of the hands 
or ankles.  The veteran's complaints of wrist [hand] pain 
have continuously been linked to his service-connected CTS.  
He acknowledged that his wrist pain was associated with his 
CTS at his hearing in September 2004.  The veteran's 
complaints of ankle pain have not been attributed to any 
particular diagnosis.  The latest examination results found 
no evidence of DJD in January 2006.  The veteran has not 
cited to any evidence to show that he has DJD.  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Absent any current clinical or x-
ray evidence confirming the presence of DJD of the hands or 
ankles, the preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and service 
connection is not warranted.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (a current disability is a 
prerequisite to an award of service connection).  

Increased Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  The veteran's claim for a higher evaluation 
for his disabilities of tinea cruris and plantar fasciitis is 
an original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found; a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Tinea Cruris

By regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
evaluating disabilities involving the skin.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  In evaluating the veteran's 
claim, the Board must analyze the various versions of rating 
criteria applicable to the veteran's claim.  See VAOPGCPREC 
7-2003.  However, even if the Board finds the revised version 
more favorable, the reach of the new criteria can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000.

At the outset, the Board notes that the veteran's service-
connected skin disability is limited to his tinea cruris and 
does not extend to consideration of symptoms involving areas 
beyond his groin/scrotum/perineum.

The veteran is rated at the noncompensable level from January 
20, 2001, to February 23, 2001, and 10 percent from February 
23, 2001, under Diagnostic Code 7806.  38 C.F.R. § 4.118 
(2002).  Under Diagnostic Code 7806, a noncompensable 
evaluation is assigned for slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent evaluation is warranted where the skin 
disability is productive of exfoliation, exudation or itching 
involving an exposed surface or extensive area.  A 30 percent 
rating requires that the disability be manifested by 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or an exceptionally repugnant condition.

In this case the veteran's symptomatology does not support a 
compensable rating prior to February 23, 2001.  The veteran 
had been treated in service for a rash; however, no rash was 
observed at the time of his VA examination in September 2000.  
The first evidence of active symptoms, after service, was 
contained in the outpatient entry from February 23, 2001.

In regard to a rating in excess of 10 percent, the Board 
finds that the evidence supports a 30 percent rating from 
February 23, 2001.  The VA medical records document his use 
of topical steroids, mostly Triamcinolone, from that time.  
He was noted to have nearly continuous symptoms of his tinea 
cruris from that time even though there was a temporary 
clearing of his eczema noted in January 2002.  The results of 
the VA examinations in May 2003 and May 2005 document the 
involvement of his scrotum and perineum areas.

The evidence shows that the veteran has exudation, constant 
itching and extensive lesions in the affected area.  The 
evidence of record does not demonstrate that the veteran has 
suffered from ulceration or extensive exfoliation or 
crusting.  Further there is no evidence of systemic or 
nervous manifestations at any time.  Finally, there is no 
assessment that the veteran's disability, on a nonexposed 
area, represents an exceptionally repugnant condition.  Thus, 
there is no basis for a rating in excess of 30 percent under 
the prior rating criteria.
The amended criteria for Diagnostic Code 7806 provide for a 
60 percent rating where there is more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected; or, constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006).  

The evidence of record does not show that more than 40 
percent of the body is affected, either in total or as an 
exposed area.  Further the evidence does show use of 
corticosteroids but only as a topical application and not the 
constant or near-constant systemic corticosteroids or other 
immunosuppresive drugs required under the rating criteria.  
The evidence does not support a 60 percent rating, at any 
time, under the amended rating criteria.

Plantar Fasciitis

The veteran's plantar fasciitis is rated at the 
noncompensable level from January 20, 2001, to March 26, 
2001, and 10 percent from March 26, 2001, under Diagnostic 
Code 5276.  38 C.F.R. § 4.71a (2006).  Under Diagnostic Code 
5276, a noncompensable rating is assigned for mild symptoms 
relieved by built-up shoe or arch support.  Where the 
weightbearing line is over or medial to the great toe, and 
there are inward bowing of the tendo achillis and pain on 
manipulation and use of the feet, a 10 percent rating is for 
assignment on the basis of moderate disability.  A 30 percent 
rating is assigned for bilateral, severe disability, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), accentuated pain on manipulation and use, indication 
of swelling on use, characteristic callosities.  A maximum 50 
percent rating is awarded when bilateral disability is 
pronounced, with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.

A normal range of ankle dorsiflexion for VA rating purposes 
is considered to be from 0 to 20 degrees, and for plantar 
flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2006).

In reviewing the evidence of record, the Board finds that the 
veteran does not satisfy the necessary criteria for a 
compensable rating prior to March 26, 2001.  The September 
2000 MEB and September 2000 VA examination report noted a 
full range of motion of the ankles.  The MEB noted some mild 
discomfort with passive dorsiflexion bilaterally.  There were 
no signs of abnormal weightbearing, inward tendo achillis, or 
pain on use or manipulation of the feet to warrant a 10 
percent rating prior to March 26, 2001.

The VA treatment record of March 26, 2001, noted the first 
post-service complaint of foot pain.  The veteran was 
assessed as having bilateral foot pain at that time.  
Although the medical records did not demonstrate evidence of 
the other pertinent rating criteria, the veteran was granted 
a 10 percent rating from the date of the outpatient record.  

The evidence of record does not support a 30 percent rating, 
at any time, under Diagnostic Code 5276.  The veteran does 
not have evidence of marked deformity, indication of swelling 
on use, or characteristic callosities.  These specific 
findings were not present at any time during the course of 
the appeal.  The veteran's SMRs, and the several VA 
examinations, have all been negative for such findings and 
the numerous VA outpatient entries do not document such 
symptoms.

The veteran has complained of pain in his feet since the 
March 2001 entry.  He has had intermittent treatment for his 
feet since his discharge from service.  He has been fitted 
with orthotics at times but has not used them on a consistent 
basis.  The veteran was specifically noted to not use any 
orthotics at the time of his last VA examination in May 2005.  

The Board has also considered the veteran's bilateral plantar 
fasciitis for additional functional loss he may have 
sustained by virtue of other factors as described in 38 
C.F.R. §§ 4.40 and 4.45 (2006).  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  

The Board has considered the veteran's subjective comments 
regarding his pain and problems associated with his plantar 
fasciitis, particularly as related at the time of his VA 
examination in May 2003.  The listing of problems from the 
veteran at that time is in stark contrast to the outpatient 
records and other VA examinations of record.  In particular, 
the veteran stated that he had missed about half of his 
classes because of his feet.  Yet, other evidence of record 
shows that the veteran did not miss any classes, except for 
one time when he was up late.  Also, the veteran was noted to 
have a full course load of classes all day for five days of 
the week in January 2004.  The veteran said that he had to 
use crutches when he experienced flare-ups yet this fact is 
not recorded in any of the treatment records.  The only 
incident where the veteran used crutches was when he suffered 
a foot injury, unrelated to his disability, in April 2002.  

In this case, the veteran's disability is rated as 10 percent 
disabling because of pain on the use of his feet.  However, 
the pathology and objective observations of the veteran's 
behavior do not demonstrate that he experiences excess 
fatigability, incoordination, atrophy from disuse, or other 
functional limitation directly attributable to his service-
connected disability.  There are no additional factors to 
warrant the assignment of an increased evaluation.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for DJD of the hands and ankles, a 
compensable rating for tinea cruris prior to February 23, 
2001, a rating in excess of 30 percent after February 23, 
2001, a compensable rating for planar fasciitis prior to 
March 26, 2001, or a rating in excess of 10 percent after 
that date.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2006).






ORDER

Entitlement to service connection for degenerative joint 
disease of the hands and ankles is denied.

A compensable rating for tinea cruris, for the period from 
January 20, 2001, to February 23, 2001, is denied.

Entitlement to a 30 percent rating for tinea cruris, for the 
period from February 23, 2001, is granted subject to the laws 
and regulations governing the payment of monetary benefits.

A compensable rating for plantar fasciitis, for the period 
from January 20, 2001, to March 26, 2001, is denied.

A rating in excess of 10 percent from March 26, 2001, is 
denied.


REMAND

The veteran was denied service connection for claim involving 
degenerative disc disease, L2-L3, and folliculitis by way of 
a rating decision dated in January 2006.  The veteran filed a 
notice of disagreement in March 2006.  A review of the 
Board's Veterans Appeals Control and Locator System (VACOLS) 
indicates that a statement of the case (SOC) has not been 
issued regarding the veteran's disagreement.

The veteran must be provided with an SOC in response to this 
timely notice of disagreement.  See Manlincon v. West, 12 
Vet. App. 328 (1999).  An SOC should be issued unless the 
veteran's claim is resolved in some manner, such as by a 
favorable RO decision, or by withdrawal of the claim.

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return this issue to the 
Board only if the veteran perfects an appeal in accordance 
with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

The RO should issue the veteran a 
statement of the case on the matters of 
service connection for degenerative disc 
disease, L2-L3, and folliculitis.  If, 
and only if, the veteran files a timely 
substantive appeal, the issue should be 
certified on appeal to the Board.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


